Case 2:18-cv-11273-MCA-JAD Document 945 Filed 03/04/20 Page 1 of 1 PageID: 21891




                                                                                                               THOMAS P. SCRIVO
                                                                                                               tscrivo@oslaw.com


                                                        March 4, 2020

   VIA ECF
   All Counsel

         Re:      Occidental Chemical Corp. v. 21st Century Fox America, Inc., et al.
                  Civil Action No. 18-11273

  Dear Counsel:

          Please allow this correspondence to confirm that there will be a monthly conference on
  March 11, 2020, at 1:00 p.m. EST. The conference will be held at K&L Gates, LLP, One Newark
  Center, Tenth Floor, Newark, New Jersey 07102. Any party wishing to appear telephonically can
  use the following dial-in instructions:

                  Dial In: (719) 359-9722

                  Toll Free: (888) 757-2790

                  Passcode: 2661793

         A court reporter has been reserved and a transcript will be made available following the
  conference.

          In accordance with the Order of the Special Master entered on February 18, 2020 (ECF
  932), the March conference shall serve as a hearing for Plaintiff’s Motion to Clarify the Scope of
  Discovery. Following the hearing, the parties may address new agenda items. Consistent with
  prior practice, any party that wishes to include topics on the agenda for the March conference shall
  notify me, with a copy to all parties, at least two (2) days prior to the meeting.

         Thank you.

                                                                       Very truly yours,

                                                                       /s/ Thomas P. Scrivo

                                                                       Thomas P. Scrivo


  cc:    Hon. Joseph A. Dickson, U.S.M.J. (via ECF)



                 14 Village Park Road Cedar Grove, NJ 07009 | (973) 239-5700 | Facsimile: (973) 239-3400 | oslaw.com
                          Empire State Building 350 Fifth Avenue, 59th Floor New York, NY | (888) 663-1117
